Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 1-15, 45-46, and 114 directed to a method of attaching a biomolecule to a surface or a method of detecting biomolecules in a sample) in the reply filed on March 5, 2019, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific photoactivatable conjugation compound as an amine group); and Species B (i.e., a single and specific attachment group as a carboxylic acid) in the reply filed on March 5, 2019, is acknowledged.  
Please note that in light of the Examiner’s search, Species A and B have been expanded to include the subject matter of claims 1-15, 45-46, and 114.  

Status of Claims
Claims 1-114 were originally filed on September 7, 2017. 
The amendment received on September 7, 2017, canceled claims 16-44, 47-69, and 71-113; and amended claim 114.  The amendment received on November 18, 2019, canceled claim 114; and amended claim 2.  The amendment received August 24, 2020, amended claims 1 and 45-46.  The amendment received on July 23, 2021, amended claims 1-2 and 45-46; and added new claims 115-117. 
Claims 1-15, 45-46, 70, and 115-117 are currently pending and claims 1-15, 45-46, and 115-117 are under consideration as claim 70 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 5, 2019.

Priority
The present application claims status as a 371 (National Stage) of PCT/US16/22299 filed March 14, 2016, and claims priority under 119(e) to U.S. Provisional Application No. 62/132,405 filed on March 12, 2015. 

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on July 23, 2021, is being considered by the examiner. 

Response to Arguments
Applicant’s arguments, see Response, filed 7/23/21, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1-15 and 45-46 as being unpatentable over Rajasekaran et al. WO Publication No. 2013/119845 A1 published on August 15, 2013 (cited in the IDS received on 9/7/17), in view of Koster et al. U.S. Publication No. 2005/0042771 A1 published on February 24, 2005 (cited in the IDS received on 9/7/17), and Bar-Ziv et al. U.S. Publication No. 2008/0305964 A1 published on December 11, 2008 (cited in the IDS received on 9/7/17) has been withdrawn. 

Applicant’s arguments, see Response, filed 7/23/21, with respect to the obviousness-type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 1-15 and 45-46 as being unpatentable over claims 1-3 and 7-12 of U.S. Patent No. 9,499,578 B2 (Rajasekaran et al. (I)) in view of Koster et al. U.S. Publication No. 2005/0042771 A1 published on February 24, 2005 (cited in the IDS received on 9/7/17) has been withdrawn.

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., J. Biomed. Mater. Res. 79A:989-998 (2006).
For claims 1-11 and 15, Li et al. discloses a novel technique for conjugating RGD peptides to poly(dimethylsiloxane) (PDMS) surfaces where this technique performs RGD conjugation to PDMS through photochemical immobilization of functional NHS groups to PDMS surface followed with linking RGD peptides to the surface via a coupling reaction with NHS (See Li article, abstract; pg. 990, col. 1, 3rd paragraph).  In order to conjugate the RGD peptides to the PDMS surface, the bifunctional photolinker, N-sulfosuccinimidyl-6-(4’-azido-2’-nitrophenylamino)hexanoate (sulfo-SANPAH) was used (See Li article, abstract).  
As depicted in Figure 1, conjugation process comprises two steps.  First, the sulfo-SANPAH bifunctional photolinker (i.e., same as a photoactivatable conjugation compound as claimed) comprises a functional group, i.e., a nitrophenyl azide, at one end, which is activated under UV light (i.e., electromagnetic radiation as claimed) to directly bind to a plurality of attachment groups on the PDMS surface, i.e., -(OSiCH3CH3)n- (See Li article, pg. 990, col. 2, last paragraph; Figure 1).  As such, the nitrophenyl azide chemical moiety of sulfo-SANPAH constitutes a phenol group as a functional group of claim 2 given that claim 2 encompasses the genus of phenolic chemical moieties (note: Examiner interpreting “a phenol” as encompassing any phenolic chemical group thereby including a nitrophenyl azide).  This nitrophenyl azide is directly bound to the attachment groups on the PDMS surface and constitutes an aryl azide moiety of the photoactivatable conjugation compound of claims 8-9.  Such irradiation is performed “selectively” because the conjugation of the photoactivatable conjugation compound only occurs where the attachment groups are located on the surface as depicted in Figure 1A of Li et al. (See Li article, Figure 1A). 
Moreover, as depicted in Figure 1, the sulfo-SANPAH bifunctional photolinker contains a sulfo-N-hydroxysuccinimide (NHS) ester chemical moiety at the other end (See Li article, Figure 1) thereby 
Therefore, the conjugation process disclosed by Li et al. constitutes a method of attaching a biomolecule (i.e., RGD peptides) to a surface (i.e., PDMS) that comprises a plurality of attachment groups attached to the surface (i.e., -(OSiCH3CH3)n-) where the RGD peptides are attached to the surface by using a photoactivatable conjugation compound (i.e., sulfo-SANPAH) that is activated under UV light (i.e., electromagnetic radiation) such that a nitrophenyl azide functional group of the sulfo-SANPAH crosslinker is directly bound to the attachment groups on the surface (or the photolinker compound as a whole comprises a sulfo-NHS ester as a functional group and the compound is directly bound to the attachment 

Accordingly, the disclosure of Li et al. anticipates claims 1-11 and 15.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 

(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., J. Biomed. Mater. Res. 79A:989-998 (2006), as applied to claim 1 above, and further in view of Beal, et al., Biomicrofluidics 6:1-11 (2012), G-Biosciences, “Double-Do, Protein Cross-Linkers: Handbook & Selection Guide”, available online at https://web.archive.org/web/20110401025027/http://wolfson.huji.ac.il/purification/PDF/ProteinInteractions/GBIOSC_ProtCrossLinkersHandbook.pdf, 16 pages (first available 2011) (hereinafter the “G-Biosciences reference”) as applied to claim 12 herewith.  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Please see discussion of Li et al. above for claim 1.

	For claim 12, with respect to where the attachment groups are amine groups: 
	Li et al. teaches that PDMS is a silicone elastomer that is used in cell culture experiments and is superior to other materials due to its excellent elasticity and transparency (See Li article, pg. 989, col. 1, st paragraph).  However, silicone polymers are hydrophobic and do not promote cell adhesion thereby resulting in the treatment of the silicone surface with plasma, UV-ozone, laser, or protein coating (See Li article, pg. 989, col. 2, 1st to 2nd paragraph).  To overcome problems related to protein coating, Li et al. teaches the use of peptide motifs specific to cell recognition on polymer surfaces because peptide conjugation promotes stable, covalent bonds between bioactive molecules and the polymer surface and extends the active life of the surface (See Li article, pg. 990, col. 1, 2nd paragraph).  One of the most frequently used peptides for surface coating is peptide that contains the RGD amino acid sequence, which is known to mediate cell adhesion (See Li article, pg. 990, col. 1, 3rd paragraph).  Li et al. developed a novel technique for conjugating RGD peptides to PDMS surfaces by utilizing a photolinker, sulfo-SANPAH, which results in a technique that is convenient, efficient, and free of organic contamination to PDMS surfaces; and results in RGD-conjugated PDMS surfaces that are resistant to autoclaving and UV irradiation thereby enabling them to be repeatedly used in cell culture studies (See Li article, abstract; pg. 990, col. 1, 2nd paragraph).
	However, Li et al. does not teach where the PDMS surface is derivatized such that free amine groups are available to bind to the sulfo-SANPAH photolinker.  Rather, Li et al. use UV light to activate the nitrophenyl azide group of the sulfo-SANPAH photolinker whereby the azido group decomposes into nitrene, which then reacts with the PDMS surface by extracting a hydrogen atom from the polymer backbone given that nitrene is extremely reactive (See Li article, pg. 995, col. 1, last paragraph to col. 2, 1st paragraph; Figure 1).  
	Beal et al. teaches that PDMS is the most extensively used polymeric material in the microfluidic community, but has limitations given that it is hydrophobic, absorbs any organic solvents, and has a low and variable rate of electroosmotic flow (See Beal article, pg. 1, 2nd paragraph).  As such, a need for reproducible and efficient surface modification of PDMS is needed so that it can achieve widespread commercial use (See Beal article, pg. 1, 2nd paragraph).  Similar to Li et al., Beal et al. teaches that common methods of PDMS surface modifications include plasma treatment, physical adsorption of non-ionic surfactants, charged polymers and polyelectrolyte multilayers, and covalent modifications using covalent polymer coatings (See Beal article, pg. 1, last paragraph to pg. 2, 1st paragraph).  To overcome the problems accompanying PDMS use, Beal et al. developed a technique where an in situ surface 
	The G-Biosciences reference teaches that on exposure to UV light, photoreactive agents become active and bind non-specifically with neighboring molecules (See G-Biosciences article, pg. 8, col. 2, 1st paragraph).  Photoreactive reagents contain any aryl azide group, which become highly reactive when exposed to UV light (See G-Biosciences article, pg. 8, col. 2, 2nd paragraph).  The resulting highly reactive aryl nitrene will rapidly and non-specifically react with electron-rich sites by inserting into double bonds or active hydrogen bonds (insertion into C-H and N-H sites) (See G-Biosciences article, pg. 8, col. 2, 2nd paragraph).  Therefore, when the sulfo-SANPAH photolinker of Li et al. is exposed to UV light thereby resulting in highly reactive aryl nitrenes, these nitrenes will covalently bind to the derivatized PDMS surface having free amine groups (i.e., NH2).  Thus, the combination of Li et al., Beal et al., and the G-

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Li et al. does not expressly teach where the attachment groups are amine groups as recited in instant claim 12.  However, the teachings of Beal et al. and the G-Biosciences reference cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR. 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the attachment groups are amine groups as recited in instant claim 12, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Li et al. and attach a RGD peptide as a biomolecule to a PDMS surface by using sulfo-SANPAH as a photoactivatable conjugation compound comprising two functional groups of a nitrophenyl azide group and a sulfo-NHS ester group wherein the PDMS surface is derivatized by using APTES thereby resulting in a PDMS surface with free amine groups as attachment groups, exposing the derivatized PDMS surface and sulfo-SANPAH compound to UV light thereby resulting in the covalent conjugation of the UV-modified nitrophenyl azide group of sulfo-SANPAH to an amine group of the PDMS surface, and where the sulfo-NHS ester group of sulfo-SANPAH is activated with a free amine group of the RGD peptide thereby resulting in the covalent conjugation of the activated carboxylic acid group of sulfo-SANPAH to an amine group of the RGD peptide in order to attach the RGD peptide to the PDMS surface.
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because modifying PDMS surfaces with APTES in order to result in free amine groups on the PDMS surface was known to advantageously reduce reaction times and equipment requirements 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the method of attaching a RGD peptide to a PDMS surface of Li et al. utilized sulfo-SANPAH as a photocrosslinker such that the UV-activated aryl azide group of sulfo-SANPAH was covalently bound to the PDMS surface and the activated carboxylic acid group of sulfo-SANPAH was covalently bound to the RGD peptide.  Therefore, modifying the PDMS surface such that the surface is derivatized with free amine groups by using APTES would support the attachment of the RGD peptide to the PDMS surface by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1-13, 15, 45, and 115-116 are rejected under 35 U.S.C. 103 as being unpatentable over Kapur et al. US Patent No. 7,160,687 B1 issued on January 9, 2007, in view of G-Biosciences, “Double-Do, Protein Cross-Linkers: Handbook & Selection Guide”, available online at https://web.archive.org/web/20110401025027/http://wolfson.huji.ac.il/purification/PDF/ProteinInteractions/GBIOSC_ProtCrossLinkersHandbook.pdf, 16 pages (first available 2011) (hereinafter the “G-Biosciences reference”). 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 1-2, 8-9, 12-13, 15, and 45, Kapur et al. teaches a method of making a micro-array of multiple cell types on a common substrate (See Kapur specification, col. 14, lines 39-41).  A micro-array of multiple cell types refers to an array of cells on a substrate that are not distributed in a single uniform coating on the support surface, but rather in a non-uniform fashion such that each “cell binding location” or groups of cell binding locations on the substrate may be unique in its cell binding selectivity (See Kapur specification, col. 14, lines 41-46).  A micro-patterned chemical array comprises a substrate, which is treated to produce a hydrophobic surface across which are dispersed at regular intervals hydrophilic spots of “cell binding locations” (See Kapur specification, col. 14, lines 53-56).  The substrate can be glass, plastic, or silicon wafer, but can also be made of any other suitable material to provide a substrate (See Kapur specification, col. 14, lines 57-60).  As such, the substrate taught by Kapur et al. constitutes a surface of claims 1 and 45.  The cell binding locations of the micro-patterned chemical array contain reactable functional groups such as amino, hydroxyl, sulfhydryl or carboxyl groups that can bind non-specifically or be further chemically modified to bind molecules that bind cells specifically (See Kapur specification, col. 14, lines 64-67 to col. 15, lines 1-3).  As such, the surface is derivatized with functional groups (i.e., same as attachment groups) including amino (i.e., amine) groups or carboxyl groups (i.e., carboxylic acid groups) thereby constituting a surface having a plurality of attachment groups wherein the attachment groups are amine or carboxylic acid groups of claims 1, 12-13, and 45.   
	In one embodiment, Kapur et al. teaches a micro-array of multiple cell-types is made by coating a glass wafer via chemisorbance with a layer of a substance having reactable functional groups such as amino groups (i.e., amine groups) (See Kapur specification, col. 15, lines 13-16).  In an additional embodiment, chemical specificity can be added by chemically crosslinking specific molecules to the cell binding locations including the use of homo- or hetero-bifunctional crosslinking reagents that are known to react with free amino groups in the cell binding locations and crosslink to a specific molecule (See Kapur specification, col. 16, lines 6-22).  Further, Kapur et al. teaches that a photoactivatable crosslinker (i.e., a photoactivatable conjugation compound of claims 1 and 45-46) is reacted with de-protected amino groups 


	As discussed above, Kapur et al. teaches that the surface comprising a plurality of amino (i.e., primary amine) groups as attachment groups that are directly covalently attached to a functional group of a photoactivatable crosslinker that is not the photoactivatable chemical group of the crosslinker because this group is directly covalently attached to amino (i.e., amine) groups of a biomolecule such as an ECM protein, an antibody, or polylysine/polyargine when exposed to UV light.  The use of the photoactivatable crosslinker results in the attachment of the biomolecule to the surface.  
	However, Kapur et al. does not specify the functional group of the photoactivatable crosslinker that covalently attaches to the primary amine groups on the surface.  
	The G-Biosciences reference teaches that crosslinking agents contain at least two reactive groups that are reactive towards numerous groups including sulfhydryls, amines and carbohydrates, and create chemical covalent bonds between two or more molecules (See G-Biosciences article, pg. 2, col. 1, 1st paragraph).  Functional groups that can be targeted with cross-linking agents are primary amines, carboxyls, sulfhydryls, carbohydrates and carboxylic acids (See G-Biosciences article, pg. 2, col. 1, 1st paragraph).  Protein molecules have many of these functional groups and therefore proteins and peptides can be readily conjugated using cross-linking agents (See G-Biosciences article, pg. 2, col. 1, 1st paragraph).  There are two groups of crosslinkers; namely, homobifunctional and heterobifunctional crosslinkers (See G-Biosciences article, pg. 2, col. 1, 6th paragraph).  The most widely used heterobifunctional crosslinking agents are used to couple proteins through amine and sulfhydryl groups where the least stable amine reactive NHS-esters couple first (as taught by Kapur et al. – the non-photoactivatable chemical group of the photoactivatable crosslinker is bound to the free amino groups on the surface), and after removal of uncoupled reagent, the coupling to the sulfhydryl group proceeds (See G-Biosciences article, pg. 2, col. 2, 1st paragraph).  Other crosslinkers include carbodiiimides, which link between carboxyl groups and primary amines (See G-Biosciences article, pg. 2, col. 2, 1st paragraph).  Photoreactive groups are used when no specific groups are available to react with as photoreactive st paragraph).  
More specifically, the G-Biosciences reference teaches that there are 12 known photoactivatable crosslinkers where all have an azide or aryl azide as the photoreactive functional group and where 7 of the 12 crosslinkers contain a NHS ester group as the second functional group (See G-Biosciences article, pg. 8, col. 2, Table; pg. 15, chemical structures of photoreactive crosslinkers).  Sulfo-SANPAH is one of the twelve photoactivatable crosslinkers taught by G-Biosciences (See G-Biosciences article, pg. 8, col. 2, Table; pg. 15, chemical structures of photoreactive crosslinkers).  Sulfo-SANPAH contains a sulfo-NHS ester group of claim 2, comprises an ester of claim 3, comprises an N-hydroxy succinimide moiety of claim 6, comprises an amine group of claim 7, comprises a photoactivatable group of an aryl azide of claim 8, comprises a photoactivated conjugation moiety of an aryl azide moiety of claim 9, comprises an N-hydroxysuccinimide moiety attached to an ester of claim 10, and comprises an N-hydroxysuccinimide ester functionally attached to a moiety of an aryl azide moiety of claim 11.  
Plus, the G-Biosciences reference teaches that the NHS-ester forms stable products upon reaction with primary amines with relative efficiency at physiological pH (See G-Biosciences article, pg. 5, col. 2, 1st paragraph).  The NHS ester reacts with the alpha-amine groups present on the N-termini of proteins and alpha-amines on lysine residues to form an amide bond and release N-hydrosuccinimide (See G-Biosciences article, pg. 5, col. 2, 1st to 4th paragraph).  Although, in reference to binding to amine groups of proteins or lysine residues, the same principle would apply to for the conjugation of a free primary amine on a surface (i.e., as taught by Kapur et al.), where the NHS ester of the sulfo-SANPAH crosslinker would react with the free primary amine group on the surface to form an amide bond and release N-hydroxysuccinimide.  Such a reaction constitutes the activation of a carboxylic acid group of the sulfo-SANPAH crosslinker (note: such an interpretation is supported by the instant specification, [0045], which defines an activated carboxylic acid group as a carboxylic acid group that has a leaving group bound such that it will readily bind to an amine group). As such, since the NHS ester group of the sulfo-SANPAH crosslinker taught by the G-Biosciences reference contains an activated carboxylic acid group and this activated carboxylic acid group is a type of carboxylic acid group (i.e., instant claim 5 further 
	The G-Biosciences reference also teaches that on exposure to UV light, photoreactive agents become active and bind non-specifically with neighboring molecules (See G-Biosciences article, pg. 8, col. 2, 1st paragraph).  Photoreactive reagents contain any aryl azide group, which become highly reactive when exposed to UV light (See G-Biosciences article, pg. 8, col. 2, 2nd paragraph).  The resulting highly reactive aryl nitrene will rapidly and non-specifically react with electron-rich sites by inserting into double bonds or active hydrogen bonds (insertion into C-H and N-H sites) (See G-Biosciences article, pg. 8, col. 2, 2nd paragraph).  Plus, the G-Biosciences reference teaches that a wide variety of reaction buffer conditions are acceptable for photoreactive reactions (See G-Biosciences article, pg. 8, col. 2, 2nd paragraph).  As such, since the claimed conjugation solution of claim 45 only requires the photoactivatable conjugation compound in solution, utilizing a buffer as suggested by the G-Biosciences reference constitutes the photoactivatable conjugation compound in solution.  Therefore, when combining the teachings of Kapur et al. with the G-Biosciences reference and when the photoactivatable crosslinker of Kapur et al. is sulfo-SANPAH, the sulfo-NHS ester group of sulfo-SANPAH is reacted with the free amine groups attached to the surface as taught by Kapur et al. thereby forming an amide bond with the surface and releasing sulfo-NHS, and when sulfo-SANPAH is exposed to UV light, the nitrophenyl azide chemical group of sulfo-SANPAH becomes a highly reactive nitrophenyl nitrene, which then will covalently bind to amines (i.e., NH or NH2) of the cell binding molecules.  Thus, the photoreactive chemical group of sulfo-SANPAH is not activated until the NHS-ester group is reacted with the free amine groups attached to the surface.  The combination of Kapur et al. and the G-Biosciences reference suggest the claim limitations of claim 45 such that a polypeptide (e.g., an ECM protein, an antibody, or polylysine/polyarginine) is attached to a surface comprising a plurality of free amine groups by using sulfo-SANPAH as a photoactivatable conjugation compound where the NHS-ester group of sulfo-SANPAH is directly reacted with the free amine groups on the surface thereby constituting an activated carboxylic acid group of sulfo-SANPAH and resulting in the formation of an amide bond between the carbonyl group of sulfo-SANPAH and the amine group on the surface and the release of the NHS ester group, and then the surface and conjugated sulfo-SANPAH crosslinker are exposed to UV light resulting 

	For claims 115-116, with respect to where the method is repeated to generate a surface comprising a plurality of unique biomolecules (i.e., interpreted as a plurality of different biomolecules) attach to the surface at selected locations: 
	Kapur et al. teaches a micro-patterned chemical array comprises a substrate, which is treated to produce a hydrophobic surface across which are dispersed at regular intervals hydrophilic spots of “cell binding locations” (See Kapur specification, col. 14, lines 53-56) whereby cell binding locations constitute selective locations of claims 115-116 because the hydrophobic domains surrounding the cell binding locations on the substrate do not support the attachment and growth of the cells (See Kapur specification, col. 15, lines 10-12).  Kapur et al. also teaches that the cell binding locations may comprise a variety of different cell binding molecules that permit attachment and growth of different types of cells in the cell binding locations, or may permit attachment of only a single cell type (See Kapur specification, col. 15, lines 6-10).  Kapur et al. also teaches that a single row of an array of cell binding locations can be irradiated to produce a single row of cell binding locations with cell binding molecules bound to the crosslinker (See Kapur specification, col. 17, lines 24-27).  This process can be repeated such that a second row of cell binding locations is irradiated to produce a second row of cell binding locations with cell binding molecules bound to the crosslinker (See Kapur specification, col. 17, lines 27-43).  The process can be repeated again (See Kapur specification, col. 17, lines 27-43).  By utilizing this approach where individual rows are irradiated one at a time allows for using different cell binding molecules in each row (See Kapur specification, col. 17, lines 27-43).  As such, the teachings of Kapur et al. satisfy the claim limitation of claims 115-116 where the method is repeated to generate a surface comprising a plurality of unique biomolecules (i.e., different cell binding molecules) attached to the surface at selected locations (i.e., individual rows).  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
KSR.
	Kapur et al. does not expressly teach a method of attaching a polypeptide to a surface by attaching a photoactivatable conjugation compound directly to free amine groups attached to the surface by contacting the surface with a conjugation solution comprising the photoactivatable conjugation compound whereby the photoactivatable conjugation compound comprises an activated carboxylic acid group that directly binds to the free amine groups on the surface and whereby the conjugated surface with the photoactivatable conjugation compound is exposed to UV light thereby activating the photoactivatable conjugation compound to bind to the polypeptide in order to attach the polypeptide to the surface as recited in instant claim 45.  However, the teachings of the G-Biosciences reference cure this deficiency by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR. 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the functional group is a sulfo-NHS ester as recited in instant claim 2; where the photoactivatable compound comprises an ester of claim 3, a carboxylic acid group of claim 4 that is activated of claim 5, an N-hydroxysuccinimide moiety of claim 6, an amine group of claim 7, an N-hydroxysuccinimide moiety of claim 10, and an N-hydroxysuccinimide ester functionally attached to an aryl azide moiety of claim 11, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kapur et al. and attach an ECM protein, an antibody or polylysine/polyarginine as a biomolecule to a surface by using sulfo-SANPAH as a photoactivatable conjugation compound comprising two functional groups of a nitrophenyl azide group that is converted to an aryl nitrene when exposed to UV light and a sulfo-NHS ester group wherein the surface is derivatized by using an aminosilane thereby resulting in a surface with free amine groups as attachment groups, reacting the sulfo-NHS ester group of sulfo-SANPAH with the free amine groups on the surface thereby resulting in the covalent conjugation of the activated carboxylic acid group of sulfo-SANPAH to an amine group on the surface, and exposing the conjugated surface with the sulfo-SANPAH compound to UV light thereby resulting in the covalent conjugation of the UV-modified nitrophenyl azide group of sulfo-SANPAH to an amine group of the biomolecule in order to attach the biomolecule to the surface.
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because sulfo-SANPAH was known to be a photoactivatable crosslinker that contains an aryl nitrene once exposed to light, because UV light was known to result in highly reactive nitrenes in aryl azide groups of photocrosslinkers, which were then known to rapidly and non-specifically react with electron-rich sites by inserting into double bonds or active hydrogen bonds (insertion into C-H and N-H sites), and because a NHS ester group was known to react with an amine group to form an amide bond and release N-hydrosuccinimide as taught by the G-Biosciences reference.  
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the method of attaching a biomolecule such as an ECM protein, an antibody, or polylysine/polyarginine to a surface of Kapur et al. utilized a photoactivatable crosslinker that contains an aryl nitrene such that the UV-activated aryl nitrene group of the photoactivatable crosslinker was covalently bound to the an amine group of the biomolecule and a second functional group of the KSR. 

With respect to a method of attaching a polypeptide to a surface by attaching a photoactivatable conjugation compound directly to free amine groups attached to the surface by contacting the surface with a conjugation solution comprising the photoactivatable conjugation compound whereby the photoactivatable conjugation compound comprises an activated carboxylic acid group that directly binds to the free amine groups on the surface and whereby the conjugated surface with the photoactivatable conjugation compound is exposed to UV light thereby activating the photoactivatable conjugation compound to bind to the polypeptide in order to attach the polypeptide to the surface as recited in instant claim 45, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kapur et al. and attach an ECM protein, an antibody or polylysine/polyarginine as a polypeptide to a surface by using a conjugation solution comprising a buffer and sulfo-SANPAH as a photoactivatable conjugation compound comprising two functional groups of a nitrophenyl azide group that is activated and converted to an aryl nitrene when exposed to UV light and a sulfo-NHS ester group wherein the surface is derivatized by using an aminosilane thereby resulting in a surface with a plurality of free amine groups, reacting the sulfo-NHS ester group of sulfo-SANPAH with the free amine groups on the surface thereby resulting in the covalent conjugation of the activated 
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because a wide variety of reaction buffer conditions were known to be acceptable for photoreactive reactions, because sulfo-SANPAH was known to be a photoactivatable crosslinker that contains an aryl nitrene once exposed to light, because UV light was known to result in highly reactive nitrenes in aryl azide groups of photocrosslinkers, which were then known to rapidly and non-specifically react with electron-rich sites by inserting into double bonds or active hydrogen bonds (insertion into C-H and N-H sites), and because a NHS ester group was known to react with an amine group to form an amide bond and release N-hydrosuccinimide as taught by the G-Biosciences reference.  
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the method of attaching a polypeptide such as an ECM protein, an antibody, or polylysine/polyarginine to a surface of Kapur et al. utilized a photoactivatable crosslinker that contains an aryl nitrene such that the UV-activated aryl nitrene group of the photoactivatable crosslinker was covalently bound to an amine group of the polypeptide and a second functional group of the photoactivatable crosslinker was covalently bound to the free amine groups on the surface.  Therefore, substituting sulfo-SANPAH as the photoactivatable crosslinker in a conjugation solution whereby the sulfo-NHS ester of the sulfo-SANPAH is reacted with the free amine group on the surface thereby directly forming an amide bond with the surface and releasing the sulfo-NHS group and the nitrophenyl azide of the sulfo-SANPAH is exposed to UV light thereby activating and converting the nitrophenyl azide to a nitrophenyl nitrene that directly binds with an amine group of the polypeptide would support the attachment of the polypeptide to the surface by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 14, 46, and 117 are rejected under 35 U.S.C. 103 as being unpatentable over Kapur et al. US Patent No. 7,160,687 B1 issued on January 9, 2007, in view of G-Biosciences, “Double-Do, Protein Cross-Linkers: Handbook & Selection Guide”, available online at https://web.archive.org/web/20110401025027/http://wolfson.huji.ac.il/purification/PDF/ProteinInteractions/GBIOSC_ProtCrossLinkersHandbook.pdf, 16 pages (first available 2011) (hereinafter the “G-Biosciences reference”), as applied to claim 1 above and as applied to claim 117 herewith, and further in view of Hermanson, GT, ed., Bioconjugate Techniques, 2nd Ed., Academic Press, pg. 192-195 and 330-333 (2008), as applied to claims 14 and 46 herewith. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 1, please see discussion of Kapur et al. above.  

	For claims 14 and 46, with respect to where the attachment groups are carboxylic acid groups and the carboxylic acid groups is activated to bind to an amine group and the photoactivatable conjugation compound comprises an amine group that directly binds to the activated carboxylic acid group attached to the surface:
	Please see discussion of Kapur et al. above for claim 1.  Importantly, Kapur et al. teaches that the cell binding locations of the micro-patterned chemical array contain reactable functional groups such as amino, hydroxyl, sulfhydryl or carboxyl groups that can bind non-specifically or be further chemically modified to bind molecules that bind cells specifically (See Kapur specification, col. 14, lines 64-67 to col. 15, lines 1-3).  As such, the surface is derivatized with functional groups (i.e., same as attachment groups) including amino (i.e., amine) groups or carboxyl groups (i.e., carboxylic acid groups) thereby 
	However, Kapur et al. does not expressly teach where the carboxylic acid groups bound to the surface are activated to bind to an amine group of claim 14 and does not expressly teach a specific embodiment of a photoactivatable crosslinker having a functional amine group that would bind to an activated carboxylic acid group on the surface of claim 46.
	The G-Biosciences reference teaches that cross-linking to carboxyl groups is mediating by a water-soluble carboiimide (See G-Biosciences article, pg. 7, col. 2, 1st paragraph).  Carbodiimides effect conjugation of carboxyl to primary amines or hydrazides and result in formation of amide or hydrazine bonds (See G-Biosciences article, pg. 7, col. 2, 1st paragraph).  The carboxyl termini of proteins, glutamic acid and aspartic acid side chain are targets (See G-Biosciences article, pg. 7, col. 2, 1st paragraph).  Moreover, since there is no spacer between the reacting groups, carbodiimides are called zero spacer arm crosslinkers and the resulting bond is the same as a peptide bond (See G-Biosciences article, pg. 7, col. 2, 1st paragraph).  Although, in reference to binding to carboxyl groups of proteins or glutamate/aspartate residues, the same principle would apply for the conjugation of a carboxylic acid group on a surface (i.e., as taught by Kapur et al.), by activating the carboxylic acid group on the surface such that the primary amine of the photoactivatable crosslinker would react with the free activated carboxylic acid group on the surface to form an amide bond.  The G-Biosciences reference also teaches that that a wide variety of reaction buffer conditions are acceptable for photoreactive reactions (See G-Biosciences article, pg. 8, col. 2, 2nd paragraph).  As such, since the claimed conjugation solution of claim 46 only requires the photoactivatable conjugation compound in solution, utilizing a buffer as suggested by the G-Biosciences reference constitutes the photoactivatable conjugation compound in solution.
	Hermanson teaches that a caboxylate-reactive crosslinking compound typically contains a primary amine functional group that can be coupled to a carboxylic acid group in a protein or other molecule through the use of a suitable activating agent such as a carbodiimide (See Hermanson reference, pg. 332, last paragraph).  The carbodiimide forms an active ester intermediate that then reacts p-axidosalicylamido)butylamine) as an example of a photoactivatable crosslinker that contains a primary amine on one end that is carboxylate-reactive and a photosensitive phenyl azide group on the other (See Hermanson reference, pg. 333, 2nd paragraph).  This crosslinker is not spontaneously reactive with carboxylates, but must be used with another activating agent that facilities bond formation such as a carbodiimide, which activates the carboxylic acid group to allow for covalent bond formation (See Hermanson reference, pg. 333, 2nd paragraph).  The carbodiimide is able to activate the carboxylates and for active ester intermediates, and in the presence of ASBA, derivatization will occur resulting in amide bond formation thereby leading to modification of the carboxylate-containing molecule with a photoreactive group (See Hermanson reference, pg. 333, 2nd paragraph).  Therefore, when the teachings of Hermanson are combined with the teachings of Kapur et al., a surface has free carboxylic acid groups that is activated by contacting the surface with a solution comprising carbodiimide thereby forming active ester intermediates that can bind to an amine group, contacting the activated carboxylic acid group on the surface with a conjugation solution comprising  ASBA as a photoactivatable conjugation compound in a buffer such that the amine group of ASBA directly reacts and binds with the activated carboxylic acid group on the surface to form an amide bond, and then exposing the conjugated surface with the photoactivatable conjugation compound to UV light such that the phenyl azide of ASBA is activated and converted to a phenyl nitrene that can then directly react and bind to an amine group of a polypeptide in order to attach the polypeptide to the surface.  

	For claim 117, with respect to where the method is repeated to generate a surface comprising a plurality of unique biomolecules (i.e., interpreted as a plurality of different biomolecules) attach to the surface at selected locations: 
	Kapur et al. teaches a micro-patterned chemical array comprises a substrate, which is treated to produce a hydrophobic surface across which are dispersed at regular intervals hydrophilic spots of “cell binding locations” (See Kapur specification, col. 14, lines 53-56) whereby cell binding locations constitute selective locations of claim 117 because the hydrophobic domains surrounding the cell binding locations on the substrate do not support the attachment and growth of the cells (See Kapur specification, col. 15, 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Kapur et al. does not expressly teach where the carboxylic acid group is activated to bind to an amine group of claim 14.  However, the teachings of the G-Biosciences reference and Hermanson cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.
	Kapur et al. does not expressly teach a method of attaching a polypeptide to a surface by attaching a photoactivatable conjugation compound directly to free carboxylic acid groups attached to the surface by contacting the surface with a carboxylic acid activation solution that activates the carboxylic acid groups to bind to an amine group, contacting the activated surface with a conjugation solution comprising the photoactivatable conjugation compound containing an amine group that binds directly to KSR. 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the carboxylic acid group is activated to bind to an amine group of claim 14, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kapur et al. and attach a biomolecule such as an ECM protein, an antibody, or polylysine/polyarginine as a biomolecule to a surface by using ASBA as a photoactivatable conjugation compound comprising two functional groups of a phenyl azide group and an amine group wherein the surface is derivatized with free carboxylic acid groups as attachment groups, contacting the surface with a carboxylic acid activation solution comprising carbodiimide thereby resulting in the activation of the carboxylic acid group on the surface by forming an active ester intermediate, contacting the surface with ASBA where the activated carboxylic acid group on the surface reacts and binds with the amine group of ASBA thereby forming an amide bond between the activated carboxylic acid group on the surface and the amine group of ASBA, and exposing the conjugated surface with the ASBA compound to UV light thereby resulting in the covalent conjugation of the UV-modified phenyl azide group of ASBA to an amine group of the biomolecule in order to attach the biomolecule to the surface.
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because carboxylic acid groups were known to be activated when contacted with carbodiimide thereby forming an active ester intermediate as taught by the G-Bioscience reference and/or Hermanson.  
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that attaching a biomolecule such as an ECM protein, an antibody, or polylysine/polyarginine to a surface of Kapur et al. utilized a photoactivatable crosslinker that contains an aryl nitrene such that the UV-activated aryl nitrene group of the photoactivatable crosslinker was covalently bound to an amine group of the biomolecule and a second functional group of the photoactivatable crosslinker that is covalently bound to free carboxylic acid groups on the surface.  Therefore, contacting the derivatized surface with a carboxylic acid activation solution comprising carbodiimide results in the activation of the free carboxylic acid groups on the surface where the activated surface can then react and bind to an amine group of a photoactivatable conjugation compound such as ASBA and then exposing the conjugated surface with the photoactivatable conjugation compound to UV light activates the phenyl azide of ASBA such that it converts to phenyl nitrene that binds to an amine group of the biomolecule would support the attachment of the biomolecule to the surface by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

With respect to a method of attaching a polypeptide to a surface by attaching a photoactivatable conjugation compound directly to free carboxylic acid groups attached to the surface by contacting the surface with a carboxylic acid activation solution that activates the carboxylic acid groups to bind to an amine group, contacting the activated surface with a conjugation solution comprising the photoactivatable conjugation compound containing an amine group that binds directly to the activated carboxylic acid group on the surface, and whereby the conjugated surface with the photoactivatable conjugation compound is exposed to UV light thereby activating the photoactivatable conjugation compound to bind to the polypeptide in order to attach the polypeptide to the surface as recited in instant claim 46, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kapur et al. and attach a polypeptide such as an ECM protein, an antibody, or polylysine/polyarginine to a surface by using ASBA as a photoactivatable conjugation compound comprising two functional groups of a phenyl azide group and an amine group wherein the surface is derivatized by with free carboxylic acid groups as attachment groups, contacting the surface with a carboxylic acid activation solution comprising carbodiimide thereby resulting in the activation of the carboxylic acid group on the surface by forming an active ester intermediate, contacting the surface with a conjugation solution comprising ASBA and a buffer where the activated carboxylic acid group on the surface reacts and binds with the amine group of ASBA thereby forming an amide bond between the activated carboxylic acid group on the surface and the amine group of ASBA, and exposing the conjugated surface with the ASBA compound to UV light thereby activating the phenyl azide group of ASBA to convert to phenyl nitrene which then will result in the direct covalent conjugation of the UV-modified phenyl azide group of ASBA to an amine group of the biomolecule in order to attach the polypeptide to the surface.
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because carboxylic acid groups were known to be activated when contacted with carbodiimide thereby forming an active ester intermediate as taught by the G-Bioscience reference and/or Hermanson.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because UV light was known to result in highly reactive nitrenes in aryl azide groups of photocrosslinkers, which were then known to rapidly and non-specifically react with electron-rich sites by inserting into double bonds or active hydrogen bonds (insertion into C-H and N-H sites) as taught by the G-Biosciences reference.  Moreover, one ordinary skill in the art at the time the invention was made would have been 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that attaching a polypeptide such as an ECM protein, an antibody, or polylysine/polyarginine to a derivatized surface having a plurality of carboxylic acid groups of Kapur et al. utilized a photoactivatable crosslinker that contains an aryl nitrene such that the UV-activated aryl nitrene group of the photoactivatable crosslinker was covalently bound to an amine group of the polypeptide and a second functional group of the photoactivatable crosslinker that would directly covalently bind to the carboxylic acid groups on the surface.  Therefore, contacting the derivatized surface with a carboxylic acid activation solution comprising carbodiimide results in the activation of the free carboxylic acid groups on the surface by forming active ester intermediates that can then react and bind to an amine group of a photoactivatable conjugation compound such as ASBA thereby resulting in an amide bond between the activated carboxylic acid group on the surface and the amine group of ASBA, and then exposing the conjugated surface with the photoactivatable conjugation compound to UV light that activates the phenyl azide of ASBA such that it converts to phenyl nitrene and binds to an amine group of the polypeptide would support the attachment of the polypeptide to the surface by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 45-46 and 115-117 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please note that the rejections above do not utilize any of the previously relied upon reference to render the claimed invention unpatentable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654